         Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IOWA PUBLIC EMPLOYEES’ RETIREMENT
SYSTEM, et al.,
                                                          Case No. 17-cv-6221 (KPF)
                      Plaintiffs,

                         vs.

BANK OF AMERICA CORPORATION, et al.,

                     Defendants.


           STIPULATED ORDER REGARDING EXTENSION OF
TIME FOR TAKING CERTAIN FACT DEPOSITIONS AND CLASS CERTIFICATION
                           DEADLINES


                WHEREAS, on May 26, 2020, this Court entered the Parties’ Fourth Amended

Civil Case Management Plan and Scheduling Order (the operative “Scheduling Order”), which

set a deadline for the completion of fact depositions of October 16, 2020 (Dkt. 298);

                WHEREAS, the parties have diligently pursued depositions to date, including

remote depositions due to COVID-19, and by the October 16, 2020 deadline will have taken

95 depositions in this case, including and 63 depositions since virtual depositions began in June;

                WHEREAS, the Parties conferred and agreed that, given the pendency of

depositions and scheduling conflicts, it would not be feasible to schedule all fact depositions by

the deadline;

                WHEREAS, the taking of these certain fact depositions after October 16, 2020

will not prejudice the Parties with respect to their ability to satisfy any other deadlines under the

Scheduling Order;
         Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 2 of 7




               WHEREAS, Plaintiffs believe that challenges associated with COVID-19 as well

as certain delays in the receipt and analysis of transactional data warrants a 45-day extension of

the deadline for Plaintiffs’ class certification motion and related deadlines, and Defendants do

not oppose such an extension;

               NOW, THEREFORE, the Parties jointly request that the Court order as follows:

               (1) certain previously noticed fact depositions may be taken after the October 16,

                   2020 deadline on or around dates mutually agreed upon among the Parties and

                   respective non-party witnesses.

               (2) The deadlines for class certification will be set for the following dates:

                       a. Plaintiffs’ motion for class certification and supporting expert reports
                          be extended from December 21, 2020 to February 4, 2021;

                       b. Defendants to depose Plaintiffs’ class certification experts be extended
                          from March 5, 2021 to April 19, 2021.

                       c. Defendants’ opposition to class certification and supporting expert
                          reports be extended from April 9, 2021 to May 24, 2021.

                       d. Plaintiffs to depose Defendants’ class certification experts be extended
                          from June 14, 2021 to July 29, 2021.

                       e. Plaintiffs’ reply in support of class certification be extended from
                          July 16, 2021 to August 30, 2021.

               (3) All other dates set forth in the Scheduling Order will remain unchanged.




                                                 2
       Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 3 of 7




DATED: October 14, 2020

/s/ Michael B. Eisenkraft                    /s/ Daniel L. Brockett
Michael B. Eisenkraft                        Daniel L. Brockett
Christopher Bateman                          Sascha N. Rand
David O. Fisher (pro hac vice)               Steig D. Olson
COHEN MILSTEIN SELLERS & TOLL                Deborah K. Brown
PLLC                                         Daniel P. Mach
88 Pine Street, 14th Floor                   David LeRay
New York, New York 10005                     QUINN EMANUEL URQUHART &
Telephone: (212) 838-7797                    SULLIVAN, LLP
Fax: (212) 838-7745                          51 Madison Avenue, 22nd Floor
meisenkraft@cohenmilstein.com                New York, New York 10010
cbateman@cohenmilstein.com                   Telephone: (212) 849-7000
dfisher@cohenmilstein.com                    danbrockett@quinnemanuel.com
                                             sascharand@quinnemnuel.com
Julie Goldsmith Reiser (pro hac vice)        steigolson@quinnemanuel.com
Emmy L. Levens (pro hac vice)                deborahbrown@quinnemanuel.com
Daniel McCuaig (pro hac vice)                danielmach@quinnemanuel.com
Robert W. Cobbs                              davidleray@quinnemanuel.com
1100 New York Ave NW, Suite 500
Washington, DC 20005                         Jeremy D. Andersen (pro hac vice)
Telephone: (202) 408-4600                    QUINN EMANUEL URQUHART &
Fax: (202) 408-4699                          SULLIVAN, LLP
jreiser@cohenmilstein.com                    865 South Figueroa Street, 10th Floor
elevens@cohenmilstein.com                    Los Angeles, California 90017
dmccuaig@cohenmilstein.com                   Telephone: (213) 443-3000
rcobbs@cohenmilstein.com                     jeremyandersen@quinnemanuel.com

Attorneys for Plaintiffs Iowa Public         Attorneys for Plaintiffs Iowa Public
Employees’ Retirement System, Los            Employees’ Retirement System, Los Angeles
Angeles County Employees Retirement          County Employees Retirement Association,
Association, Orange County Employees         Orange County Employees Retirement
Retirement System, Sonoma County             System, Sonoma County Employees’
Employees’ Retirement Association, and       Retirement Association, and Torus Capital,
Torus Capital, LLC                           LLC

Peter Safirstein
SAFIRSTEIN METCALF LLP
350 Fifth Avenue, 59th Floor
New York, New York 10118
Telephone: (212) 201-2845
psafirstein@safirsteinmetcalf.com

Counsel for Torus Capital, LLC




                                         3
       Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 4 of 7




/s/ Adam S. Hakki                               /s/ David G. Januszewski
Adam S. Hakki                                   David G. Januszewski
Richard F. Schwed                               Herbert S. Washer
SHEARMAN & STERLING LLP                         Elai Katz
599 Lexington Avenue                            Jason M. Hall
New York, NY 10022                              Sheila C. Ramesh
Telephone: (212) 848-4000                       Margaret A. Barone
ahakki@shearman.com                             CAHILL GORDON & REINDEL LLP
rschwed@shearman.com                            80 Pine Street
                                                New York, NY 10005
Michael P. Mitchell                             Telephone: (212) 701-3000
401 9th Street, N.W.                            djanuszewski@cahill.com
Washington, D.C. 20004                          hwasher@cahill.com
Telephone: (202) 508-8100                       ekatz@cahill.com
michael.mitchell@shearman.com                   jhall@cahill.com
                                                sramesh@cahill.com
Attorneys for Defendants Merrill Lynch,         mbarone@cahill.com
Pierce, Fenner & Smith Incorporated,
Merrill Lynch L.P. Holdings, Inc., and          Attorneys for Defendants Credit Suisse AG,
Merrill Lynch Professional Clearing Corp.       Credit Suisse Securities (USA) LLC, Credit
                                                Suisse First Boston Next Fund, Inc., and
                                                Credit Suisse Prime Securities Services
                                                (USA) LLC




                                            4
       Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 5 of 7




/s/ David. I. Gelfand                        /s/ Robert Y. Sperling
David I. Gelfand (pro hac vice)              Robert Y. Sperling
Alexis Collins (pro hac vice)                WINSTON & STRAWN LLP
CLEARY GOTTLIEB STEEN &                      35 West Wacker Drive
HAMILTON LLP                                 Chicago, IL 60601
2112 Pennsylvania Ave., NW                   Telephone: (312) 558-7941
Washington, DC 20037                         rsperling@winston.com
Telephone: (202) 974-1690
dgelfand@cgsh.com                            George E. Mastoris
alcollins@cgsh.com                           Staci Yablon
                                             200 Park Avenue
Carmine D. Boccuzzi, Jr.                     New York, New York 10166-4193
One Liberty Plaza                            Telephone: (212) 294-6700
New York, NY 10006                           gmastoris@winston.com
Telephone: (212) 225-2508                    syablon@winston.com
cboccuzzi@cgsh.com
                                             Richard C. Pepperman, II
Attorneys for Defendants EquiLend LLC,       SULLIVAN & CROMWELL LLP
EquiLend Europe Limited, and EquiLend        125 Broad Street
Holdings LLC                                 New York, NY 10004
                                             Telephone: (212) 558-4000
                                             peppermanr@sullcrom.com

                                             Attorneys for Defendant Goldman Sachs &
                                             Co. LLC




                                         5
       Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 6 of 7




/s/ Robert D. Wick                              /s/ Daniel Slifkin
Robert D. Wick                                  Daniel Slifkin
Henry B. Liu                                    Michael A. Paskin
John S. Playforth                               Damaris Hernández
COVINGTON & BURLING LLP                         Lauren M. Rosenberg
One CityCenter                                  CRAVATH, SWAINE & MOORE LLP
850 Tenth Street, NW                            Worldwide Plaza
Washington, DC 20001                            825 Eighth Avenue
Telephone: (202) 662-6000                       New York, NY 10019
rwick@cov.com                                   Telephone: (212) 474-1000
hliu@cov.com                                    dslifkin@cravath.com
jplayforth@cov.com                              mpaskin@cravath.com
                                                dhernandez@cravath.com
Attorneys for Defendants J.P. Morgan            lrosenberg@cravath.com
Chase Bank, N.A., J.P. Morgan Securities
LLC, J.P. Morgan Prime, Inc., and J.P.          Attorneys for Defendants Morgan Stanley &
Morgan Strategic Securities Lending Corp.       Co. LLC, Prime Dealer Services Corp., and
                                                Strategic Investments I, Inc.

/s/ Alan J. Brudner
Alan J. Brudner
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, New York 10022-2585
Telephone: (212) 940-8800
alan.brudner@kattenlaw.com

David C. Bohan
Peter G. Wilson
Sarah K. Weber
525 West Monroe Street
Chicago, Illinois 60661-3693
Telephone: (312) 902-5200
david.bohan@kattenlaw.com
peter.wilson1@kattenlaw.com

Attorneys for Defendants UBS AG, UBS
Americas Inc., UBS Securities LLC, and
UBS Financial Services Inc.




                                            6
       Case 1:17-cv-06221-KPF Document 363 Filed 10/14/20 Page 7 of 7




IT IS SO ORDERED.

       October 14, 2020
DATED: _________________________   ____________________________________
                                   THE HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK




                                     7
